[Cite as State v. Paxton, 2020-Ohio-4237.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28583
                                                  :
 v.                                               :   Trial Court Case No. 2019-CRB-2205
                                                  :
 ANGELA PAXTON                                    :   (Criminal Appeal from Municipal Court)
                                                  :
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                            Rendered on the 28th day of August, 2020.

                                             ...........

STEPHANIE L. COOK, Atty. Reg. No. 0067101 and ANDREW SEXTON, Atty. Reg. No.
0070892, Assistant Prosecuting Attorneys, City of Dayton Prosecutor’s Office, 335 West
Third Street, Room 372, Dayton, Ohio 45402
       Attorneys for Plaintiff-Appellee

V. GAYLE MILLER, Atty. Reg. No. 0091528, P.O. Box 10124, Dayton, Ohio 45402
     Attorney for Defendant-Appellant

                                             .............

TUCKER, P.J.
                                                                                       -2-


       {¶ 1} Appellant Angela Paxton appeals from a misdemeanor domestic violence

conviction. For the reasons that follow, the appeal will be dismissed as moot.

                            Facts and Procedural History

       {¶ 2} Paxton and her long-time live-in boyfriend, David, became embroiled in a

heated argument during which Paxton threatened to “f***ing kill” David. David thereafter

contacted the Dayton Police Department, and two criminal complaints were issued

against Paxton. One complaint charged Paxton with domestic violence in violation of

R.C. 2919.25(C), a fourth-degree misdemeanor, and the second charged Paxton with

menacing in violation of R.C. 2903.22, also a fourth-degree misdemeanor.

       {¶ 3} Following a bench trial, Paxton was found guilty of each offense. The trial

court merged the offenses at the sentencing hearing, and the State elected to proceed

on the domestic violence charge. The trial court ordered Paxton to serve a 30-day jail

sentence, but 29 days were suspended and she was given credit for one day already

served. Paxton was also sentenced to supervised probation, which imposed certain

restrictions and required her to complete various probation conditions. The trial court

also imposed a $50 fine and court costs.

       {¶ 4} Paxton appealed the domestic violence conviction, but she did not request

that the execution of the sentence be stayed. She has paid the fine and court costs.

Paxton’s probation has been completed, and the trial court filed an entry discharging

Paxton from further probation supervision. The April 2020 entry stated in relevant part as

follows:

       The court finds [Paxton] [has] completed all the requirements of probation

       * * * including the payment of probation fees * * *. Additionally, [Paxton]
                                                                                        -3-


        owes a balance of $0 in fines and court costs.

                                        Analysis

        {¶ 5} “The role of courts is to decide adversarial legal cases and to issue

judgments that can be carried into effect.” Cyran v. Cyran, 152 Ohio St. 3d 484, 2018-

Ohio-24, 97 N.E.3d 487, ¶ 9, citing Fortner v. Thomas, 22 Ohio St. 2d 13, 14, 257 N.E.2d
371 (1970). “Under the mootness doctrine, American courts will not decide cases in

which there is no longer an actual legal controversy between the parties.” Id. citing In re

A.G., 139 Ohio St. 3d 572, 2014-Ohio-2597, 13 N.E.3d 1146, ¶ 37. “Thus, when parties

‘lack a legally cognizable interest in the outcome,’ a case becomes moot.” Id. quoting

Powell v. McCormack, 395 U.S. 486, 496, 89 S. Ct. 1944, 23 L. Ed. 2d 491 (1969).

        {¶ 6} When a defendant convicted of a misdemeanor offense voluntarily satisfies

the imposed judgment, an appeal of the conviction is moot unless the judgment was

served involuntarily or the “defendant * * * offer[s] evidence from which an inference can

be drawn that * * * he will suffer some collateral legal disability or loss of civil rights

stemming from [the] conviction.” State v. Golston, 71 Ohio St. 3d 224, 226, 643 N.E.2d
109 (1994). See also City of Dayton v. Elifritz, 2d Dist. Montgomery No. 19604, 2004-

Ohio-455, ¶ 4. A sentence is not served voluntarily if a stay is requested but denied.

City of Cleveland Hts. v. Lewis, 129 Ohio St. 3d 389, 2011-Ohio-2673, 953 N.E.2d 278,

¶ 23.

        {¶ 7} “[A] collateral legal disability implies a separate and distinct consequence

from the original criminal prosecution, that is, there must be some other effect, adverse

to the defendant beyond expected punishment for his current offense.” State v. McCarty,

2d Dist. Montgomery No. 20581, 2005-Ohio-4031, ¶ 4, citing City of North Royalton v.
                                                                                             -4-


Baker, 65 Ohio App. 3d 644, 584 N.E.2d 1308 (8th Dist.1989). A collateral disability

exists when an offender “may be subject to further penalties or disabilities under state or

federal law even after a judgment has been satisfied.” In re S.J.K., 114 Ohio St. 3d 23,

2007-Ohio-2621, 867 N.E.2d 408, ¶ 10.            A collateral disability “need not have an

immediate impact or impairment but may be something that occurs in the future.” Id. at

¶ 14.

        {¶ 8} As noted, Paxton did not request a stay. Thus, as reflected by the trial

court’s April 2020 entry, Paxton has served the jail sentence and otherwise satisfied the

trial court’s judgment voluntarily.

        {¶ 9} Based upon R.C. 2919.25(D), Paxton does face the possibility that a

subsequent domestic violence conviction will be enhanced as a result of the conviction in

this case. But, in State v. Berndt, 29 Ohio St. 3d 3, 504 N.E.2d 712 (1987), the Ohio

Supreme Court rejected an argument that the possible enhancement of a future offense

is a collateral disability, because “no such disability will exist if [the defendant] remains in

the confines of the law.” Id. at 4-5. See also State v. Caudill, 2d Dist. Montgomery No.

24881, 2012-Ohio-2230, ¶ 12. Otherwise, Paxton does not suggest, and we cannot

discern, any collateral disability resulting from the conviction in this case. Since Paxton

voluntarily satisfied the trial court’s judgment and she does not face a collateral disability,

the appeal is moot and must be dismissed.

                                         Conclusion

        {¶ 10} For the stated reasons, Paxton’s appeal is dismissed.



                                       .............
                                       -5-




DONOVAN, J. and WELBAUM, J., concur.



Copies sent to:

Stephanie L. Cook
Andrew Sexton
V. Gayle Miller
Hon. Christopher D. Roberts